t c memo united_states tax_court william c and katherine h white petitioners v commissioner of internal revenue respondent docket no filed date william c and katherine h white pro_se roslyn d grand for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioners are entitled to deductions for dependency_exemptions under sec_151 for their tax_year for the two children of william c white petitioner from a former marriage some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time their petition was filed petitioners' legal residence was atlanta georgia petitioner was previously married to virginia white ms white two children were born of this marriage christopher born date and allison born date petitioner and ms white were divorced on date pursuant to a dual judgment of divorce divorce decree issued by the superior court of new jersey chancery division in the divorce decree petitioner and ms white were granted joint custody of the two children however the primary residence of the children was declared to be with ms white since the divorce christopher and allison have resided with ms white the divorce decree further provides that petitioner shall be entitled to claim the two children of the marriage as his beneficiaries for income_tax purposes the plaintiff ms white shall execute whatever documents may be required to enable the defendant petitioner to claim the children as his exemptions on date ms white signed a letter prepared by petitioner that states in pertinent part according to the terms and conditions of the divorce decree between virginia e white and william c white virginia must execute the appropriate papers that will entitle william c white to claim christopher and allison as dependents as stated in the decree the defendant william c white shall be entitled to claim the two children of the marriage as his beneficiaries for income_tax purposes the plaintiff virginia e white shall execute whatever documents may be required to enable the defendant to claim the children as his exemptions subsequently on date petitioner married katherine h white on their joint federal_income_tax return return petitioners claimed dependency_exemptions for christopher and allison attached to the return was a copy of the date letter signed by ms white for tax_year ms white also claimed dependency_exemptions for the two children in the notice_of_deficiency respondent disallowed the deductions for dependency_exemptions claimed by petitioners since the attached copy of the letter dated date did not specify the time period you may claim your dependents exemption the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 sec_151 allows taxpayers an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son daughter stepson or stepdaughter over half of whose support for the calendar_year in which the taxpayer year of the taxpayer begins was received from the taxpayer or is treated under section c or e as received from the taxpayer the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied as in the present case the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for the greater portion of the calendar_year referred to as the custodial_parent thus allowing the dependency_exemption to be claimed by the custodial_parent sec_152 to decide who has custody sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce if there is one in effect since petitioner's divorce decree declares that the primary residence of the children shall be with ms white she is considered the children's custodial_parent under sec_152 petitioner as the noncustodial_parent is allowed to claim a child as a dependent only if one of three statutory exceptions are met under these exceptions the noncustodial_parent is treated as providing over half of a child's support and therefore entitled to the dependency_exemption if a the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year sec_152 or a multiple_support_agreement pursuant to sec_152 determines support sec_152 or a a qualified_pre-1985_instrument provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child and b the noncustodial_parent provides at least dollar_figure for the support of such child during the calendar_year sec_152 in the present case the exceptions described as paragraphs and above in sec_152 and do not apply there was no multiple_support_agreement and no pre-1985 instrument since petitioner's divorce decree was rendered after therefore petitioner is only entitled to the dependency_exemptions if the requirements of sec_152 are met described as paragraph above sec_152 specifically requires that the custodial_parent sign a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent pursuant to this statutory provision temporary regulations were promulgated that provide that the written declaration may be made on a form to be provided by the service for this purpose once the service has released the form any declaration made other than on the official form shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date internal_revenue_service form_8332 release of claim to exemption for child of divorced or separated parents requires the name of the children for the court notes that temporary regulations have binding effect and are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 which exemption claims were released years for which the claims were released signature of the custodial_parent social_security_number of the custodial_parent date of signature and name and social_security_number of the parent claiming the exemption in this case the court finds that the date letter signed by ms white fails to conform to the substance of form_8332 sec_1_152-4t a q a-3 temporary income_tax regs the letter fails to state the years in which ms white was releasing the claims for exemption nor does the letter state the social_security numbers of either parent most importantly the letter fails to explicitly state that ms white would not claim christopher and allison as dependents in fact for ms white did claim the children as dependents the letter relied on by petitioner is essentially nothing more than a restatement of the divorce decree it has no other meaning or significance while the court sympathizes with petitioner and understands petitioner's intentions in having ms white sign the letter prepared by him unfortunately the requirements of sec_152 have not been met in this case although petitioner's divorce decree provides that he is entitled to the dependency_exemptions for the two children state courts by their decisions cannot determine issues of federal tax law 327_us_280 783_f2d_966 10th cir nieto v commissioner tcmemo_1992_296 thus the court concludes that pursuant to sec_152 petitioner is not entitled to claim his two children as dependents for his remedy if any lies in the state court for enforcement of the divorce decree decision will be entered for respondent
